LEHAN, Judge.
We reverse the trial court’s final summary judgment which determined that plaintiff was entitled to uninsured motorist coverage equal to the $100,000 bodily injury coverage provided by the policy. This ease is controlled by Marchesano v. Nationwide Property & Casualty Insurance Co., 506 So.2d 410 (Fla.1987).
We do not agree with plaintiffs argument that Marchesano is materially distinguishable. See Landi v. Nationwide Mutual Fire Insurance Co., 529 So.2d 1170 (Fla. 2d DCA 1988).
Reversed and remanded for proceedings consistent herewith.
SCHEB, A.C.J., and PARKER, J., concur.